Citation Nr: 0715392	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  95-02 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to January 31, 1985, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from September 1967 to 
December 1970.  

In October 1987, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, granted service 
connection for PTSD, effective January 31, 1985, for service 
connection for PTSD.  No notice of disagreement was received 
within one year of the decision.  In January 1992, the 
veteran claimed that he was entitled to an earlier effective 
date for the grant of service connection for PTSD.  In April 
1992, the RO informed the veteran that the appeal period for 
disputing the effective date for the grant of PTSD had 
elapsed.  He was informed of his appeal rights, but did not 
submit a notice of disagreement within one year.

In June 1993 the veteran submitted a VA Form 9 with regard to 
an issue not currently before the Board.  He also again 
raised the issue of entitlement to an earlier effective date 
for the grant of service connection for PTSD.  In January 
1995, the RO issued a rating decision denying entitlement to 
an earlier effective date for the grant of service connection 
for PTSD.  The current appeal ensued.

In a December 1997 decision, the Board denied the claim.  In 
August 2000, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) vacated the Board's decision and 
remanded it for the Board to provide additional reasons and 
bases for its decision.  

In April 2001, the Board again denied the claim.  In February 
2003, the Court vacated the Board's second decision and 
remanded it for additional development in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).

The Board denied the claim once more in August 2004.  In June 
2005, pursuant to a Joint Motion, the Board's decision was 
vacated and the claim remanded so that the Board could 
provide additional reasons and bases for its decision in 
light of arguments presented in the joint motion.  

The veteran's claim was denied by the Board for a fourth time 
in September 2005.  In February 2007, pursuant to another 
Joint Motion, the Board's decision was vacated and the claim 
remanded so that the Board could provide additional reasons 
and bases for its decision in light of arguments presented in 
the joint motion.  The appeal has now been returned to the 
Board for further consideration.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received on May 10, 1982.

2.  In a rating decision dated July 1982 and issued in August 
1982, the RO denied service connection for PTSD.

3.  In March 1983, the veteran submitted a timely notice of 
disagreement (NOD).

4.  In April 1983, the RO issued a statement of the case 
(SOC). 

5.  Subsequent to the issuance of the April 1983 SOC, 
additional pertinent evidence was received in April 1983. 

6.  The RO did not issue a supplemental statement of the case 
(SSOC) after the receipt of the April 1983 evidence.  

7.  The 60 days allowed for submitting a substantive appeal 
following the issuance of a SSOC is tolled, the July 1982 
rating decision is not final, and the May 10, 1982 claim 
remained open at the time that service connection for PTSD 
was established in an October 1987 rating decision. 



CONCLUSION OF LAW

An effective date of May 10, 1982 for service connection for 
PTSD is warranted.  38 U.S.C.A. §§ 5110(a)(b)(1), 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.400, 19.31(b)(1), 
20.200, 20.302, 20.303 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
VCAA was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA is not applicable where further assistance would not aid 
the veteran in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.

Background

The Board notes that the basic facts in this case are not in 
dispute.  

On May 10, 1982, the RO received the veteran's initial 
request for service connection for PTSD.

In a rating decision dated in July 1982, the RO denied 
service connection for PTSD, noting that the record failed to 
show a diagnosis of PTSD.  The RO notified the veteran of the 
denial by letter dated August 24, 1982.  The veteran 
submitted a timely NOD in March 1983.

On April 15, 1983, the RO issued an SOC pertaining to the 
issue of service connection for PTSD.  

Also on April 15, 1983, the RO received VA Medical Center 
inpatient and outpatient treatment records.  

In October 1983, the RO issued a confirmed rating decision 
continuing the denial of service connection for PTSD.  The 
rating decision considered the VA Medical Center records 
received on April 15, 1983, but noted that they did not 
warrant any change in its previous decision.  An October 1983 
notice letter to the veteran and his representative advised 
them that a review of the record did not warrant a change in 
the prior decision.  A notice of appellate rights was 
provided along with the letter.  However, the RO did not 
issue an SSOC.  

On a VA Form 119, Report of Contact, dated August 9, 1984, a 
VA clinical psychologist noted that the veteran was residing 
in a VA domiciliary.  It was incidentally noted that the 
veteran had reported that he was "appealing a delayed stress 
application that he'd put in," and "had a lawsuit filed 
against the Veterans Administration."

On January 31, 1985, the RO received a statement from the 
veteran on a VA Form 21-4138 requesting the status of his 
claim for PTSD.  In an undated reply letter, the RO notified 
the veteran that this benefit had been denied in August 1982, 
that an SOC was issued, and that because he had not perfected 
an appeal, the decision became final.  The RO advised the 
veteran that new and material evidence was required to reopen 
the claim.

A report of private evaluation dated July 29, 1986, includes 
a diagnosis of PTSD related to stressful events in Vietnam.  
In June 1987, the occurrence of in-service stressors was 
corroborated by independent evidence.  In a rating decision 
dated in October 1987; the RO established service connection 
for PTSD, effective January 31, 1985.

Discussion

Although the veteran and his representative have presented 
many different contentions through the years, their current 
argument is that the failure to issue a SSOC after the 
receipt of the additional evidence in April 1986 has tolled 
the time in which the veteran has to submit a substantive 
appeal.  They argue that as a SSOC was never issued, the July 
1982 rating decision is not final.  Therefore, they contend 
that the proper effective date for the veteran's PTSD should 
be the May 10, 1982 date of the veteran's original claim.

When a claim for service connection is made more than one 
year after discharge from service, the effective date will be 
the latter of the date of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400.

The veteran's original claim for service connection for PTSD 
was received on May 10, 1982.  Thus there is no circumstance 
in which service connection could be made effective earlier 
than that date. 

The original claim was denied in the July 1982 rating 
decision, which was mailed to the veteran on August 2, 1982.  
Although the veteran submitted a timely notice of 
disagreement, and a SOC was issued, he did not perfect an 
appeal by submitting a timely substantive appeal.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a SOC has been furnished, a timely 
filed substantive appeal.  A substantive appeal shall be 
filed within 60 days from the date of mailing of the 
statement of the case, or within the remainder of the one 
year period from the date of the mailing of the notification 
of the initial review and determination, whichever period 
ends later.  An extension of the 60 day period for filing a 
substantive appeal or the 30 day period for responding to a 
SSOC may be granted for good cause shown.  A request for such 
an extension should be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  Otherwise the determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.105(a), 20.200, 20.302, 20.303.

The statement of the case told the veteran and his then 
representative of the need to submit a substantive appeal and 
that his appeal would be closed if he did not submit the 
substantive appeal.  The RO closed his appeal for failing to 
respond to the statement of the case.  See 38 C.F.R. § 
20.1103 (2006) (formerly 38 C.F.R. § 19.191 (1983)) 
(providing that RO decisions become final if a timely 
substantive appeal is not submitted in response to the 
statement of the case); see also 38 C.F.R. § 19.32 (2006) 
(formerly 38 C.F.R. § 19.124 (1983)) (providing that an RO 
may close an appeal for failure to respond to the statement 
of the case).

If a prior decision becomes final, the effective date of a 
grant based on a reopened claim is the date of the reopened 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (r) (2006).  Similarly, a grant based on new 
and material evidence received after a final disallowance 
will be the latter of the date of reopened claim, or date of 
the new and material evidence, whichever is later.  38 C.F.R. 
§ 3.400(q) (2006).  On the other hand new and material 
evidence received within one year of a rating decision is 
deemed to be received in conjunction with the claim upon 
which that rating decision was based, and the effective date 
will be as if the prior decision had not been made.  38 
C.F.R. § 3.400(q)(1)(i) (2006). 

The June 2005 Joint Motion called for the Board to consider 
whether or not the July 1982 rating decision became final in 
light of the evidence received on April 15, 1983.  

The provisions of 38 C.F.R. § 19.31(b) (2006) (formerly 38 
C.F.R. § 19.122 (1983)) require that an SSOC be issued when 
additional pertinent evidence is received after a SOC and 
before an appeal is certified.

The September 2005 Board decision noted the opinion of the VA 
General Counsel in VAOPGCPREC 9-97 that under 38 U.S.C.A. 
§ 7105(d)(3), if VA receives additional material evidence 
within the time permitted to perfect an appeal, then VA is 
required to issue an SSOC even if the one year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  The opinion also noted that 38 C.F.R. § 3.156(b) 
requires that such evidence be considered in conjunction with 
the pending claim.  Furthermore, the opinion stated that once 
an SSOC was issued, then the veteran would have at least an 
additional 60 days in which to submit a substantive appeal to 
perfect his appeal, even if this extended the period to 
perfect an appeal beyond the standard one year from the date 
of notice of the decision on appeal.  

However, the September 2005 Board decision further noted that 
38 C.F.R. § 19.31 did not define what would be considered 
"pertinent" evidence.  The Board determined that VAOPGCPREC 
9-97 equated the term "pertinent" with the term "material" 
from 38 C.F.R. § 3.400(q)(1)(i).  The Board went on to find 
that the additional evidence received on April 15, 1983 was 
not "material" within the meaning of VA regulations.  It 
followed that as there had been no "material" evidence 
submitted within the one year appeal period, then there had 
been no "pertinent" evidence to trigger the duty of the VA 
to issue an SSOC, and also no right to an additional 60 days 
in which to submit a substantive appeal.  Therefore, as the 
veteran had not submitted a substantive appeal within one 
year of notice of the July 1982 rating decision, this 
decision was final.  The proper effective date was determined 
to be the date of the January 1985 statement of the veteran 
which had been interpreted as a request to reopen his claim, 
which had led to the October 1987 grant of service 
connection. 

The January 2007 Joint Motion disagreed with the analysis of 
the Board equating "pertinent" with "material".  In short, 
both General Counsel and the appellant agreed that the 
additional evidence received on April 15, 1983 was pertinent 
within the meaning of 38 C.F.R. § 19.31(b)(1), and that it 
required the issuance of an SSOC.  

This being the case, the Board notes the opinion of the 
General Counsel that an appeal does not expire due to the 
failure on the part of VA to issue an SSOC before the one 
year appeal period expires.  The opinion also states that it 
would be inequitable for a claimant's opportunity to perfect 
an appeal to depend on VA's willingness or ability to act 
within a given time.  It added that 38 U.S.C.A. § 7105(d)(3) 
requires VA to afford the veteran an additional 60 days to 
perfect an appeal following the issuance of an SSOC if he had 
not yet done so.  VAOPGCPREC 9-97.  Furthermore, the Court 
has found that "where VA has failed to procedurally comply 
with statutorily mandated requirements, a claim does not 
become final for purposes of appeal to the Court".  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  

Therefore, as VA failed to provide the veteran with an SSOC 
following the receipt of pertinent evidence in April 1993, 
the veteran was not afforded a complete opportunity to 
perfect his appeal, and the July 1982 rating decision is not 
final.  Furthermore, as the July 1982 rating decision was not 
final at the time of the October 1987 grant of service 
connection for PTSD, the original claim remained open.  The 
proper effective date for service connection for PTSD should 
be May 10, 1982, which is the date of receipt of the 
veteran's original claim for service connection for this 
disability.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 
C.F.R. § 3.400.


ORDER

Entitlement to an effective date of May 10, 1982 for service 
connection for PTSD is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


